Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
Claims 1-6, 8, 17, 18 and 20 are allowable. The restriction requirement between Species I-II , as set forth in the Office action mailed on 05/30/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 05/30/2019 is withdrawn.  Claim 19, directed to Species II is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 9-16, directed to Species II remains withdrawn from consideration because they do not all require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 9-16 directed to Species II non-elected without traverse.  Accordingly, claims 9-16 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest, singularly or in combination, at least the limitations of "a first die bonded to and electrically connected to the lead frame; a second die electrically connected to and spaced apart from the first die; a silicon compound including a modulus covering the second die and in between a bottom surface of the second die and a top surface of the first die; and a molding compound covering the first die, the second die, and the silicon compound; the molding compound comprising an inner surface that is spaced apart from the silicon compound to form a gap between the molding compound and the silicon compound, wherein the first die includes calibration circuitry configured to provide adjustment values to the second die, and wherein the second die comprises trim circuitry configured to apply the adjustment values to the electronic circuit of the second die" as recited in claim 1, “a first die comprising: a voltage reference circuit; and temperature control circuitry configured to control a temperature of the voltage reference circuit by heating the first die to a predetermined temperature; a second die that is larger than the first die, the second die comprising: circuitry configured to calibrate the voltage reference circuit; a first side that is bonded to the lead frame; and a second side that is opposite the first side, and is adjacent to and spaced apart from the first die; and a plurality of bond wires that electrically connect the first die to the second die” as recited in claim 17.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        1/27/2022